Exhibit 99.2 AMERICAN TRANSMISSION COMPANY LLC Financial Statements for the Years Ended December 31, 2008, 2007 and 2006 and Report of Independent Registered Public Accounting Firm American Transmission Company LLC Table of Contents Financial Statements Report of Independent Registered Public Accounting Firm…………….…………….…… 3 Statements of Operations for the Years Ended December 31, 2008, 2007 and 2006……………. 4 Statements of Cash Flows for the Years Ended December 31, 2008, 2007 and 2006………… 5 Balance Sheets as of December 31, 2008 and 2007 …………….…………….…………… 6 Statements of Changes in Members’ Equity for the Years Ended December 31, 2008, 2007 and 2006…………….……… 7 Notes to Financial Statements …………….……………. 8-29 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of ATC Management Inc., Corporate Manager of American Transmission Company LLC: We have audited the accompanying balance sheets of American Transmission Company LLC (the “Company”) as of December 31, 2008 and 2007, and the related statements of operations, changes in members’ equity, and cash flows for each of the three years in the period ended December 31, 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. DELOITTE &
